The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 30, 2020

                                2020COA74

No. 18CA0245, Morrison Tr. v. Bd. of Cty. Comm’rs — Taxation
— Property Tax — Residential Land

     For the first time, a division of the court of appeals applies the

Colorado Supreme Court’s articulation in Mook v. Board of County

Commissioners, 2020 CO 12, 457 P.3d 568, of the “used as a unit”

test for determining whether a vacant parcel should be classified as

residential land for tax purposes. The division reverses the Board of

Assessment Appeals’ denial of the appellant’s petition and remands

the case for a determination of whether the petition should be

granted under the Mook test for “used as a unit.”
COLORADO COURT OF APPEALS                                          2020COA74


Court of Appeals No. 18CA0245
Board of Assessment Appeals Case No. 70093


Sandra K. Morrison Trust,

Petitioner-Appellant,

v.

Board of County Commissioners of Eagle County, Colorado,

Respondent-Appellee,

and

Board of Assessment Appeals, State of Colorado,

Appellee.


                        ORDER REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VII
                         Opinion by JUDGE LIPINSKY
                        Fox and Davidson*, JJ., concur

                            Announced April 30, 2020


Ryley Carlock & Applewhite, F. Brittin Clayton III, Stacy L. Brownhill, Denver,
Colorado, for Petitioner-Appellant

Brian R. Treu, County Attorney, Christina C. Hooper, Assistant County
Attorney, Eagle, Colorado, for Respondent-Appellee

Philip J. Weiser, Attorney General, John August Lizza, First Assistant Attorney
General, Evan P. Brennan, Assistant Attorney General, Denver, Colorado, for
Appellee
*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2019.
¶1    Sandra K. Morrison Trust (the Trust) appeals the denial of its

 petition by the Board of Assessment Appeals (BAA) to reclassify a

 parcel of its land (the subject parcel) as residential for property tax

 purposes. The subject parcel adjoins a parcel (the residential

 parcel) on which the Trust owns a half-duplex. The residential

 parcel is taxed as residential land, while the subject parcel is taxed

 at a higher rate as vacant land. The Trust contends that, in

 determining that the subject parcel should be taxed as vacant land,

 the BAA misconstrued the “used as a unit in conjunction with . . .

 residential improvements” element for classification of property as

 residential land under section 39-1-102(14.4)(a), C.R.S. 2019.

¶2    This case does not present us with a blank slate, however.

 The Trust’s appeal is one of no fewer than twenty-six substantially

 similar cases in which landowners have challenged the

 classification of their vacant parcels as non-residential. Divisions of

 this court have interpreted section 39-1-102(14.4)(a) differently.

 See, e.g., Mook v. Bd. of Cty. Comm’rs, 2020 CO 12, ¶ 45, 457 P.3d
568, 578 (citing court of appeals cases reaching different

 conclusions regarding the meaning of the statute). In Mook, the




                                    1
 Colorado Supreme Court resolved the divisions’ disagreements

 regarding the meaning of “used as a unit.” Id.

¶3    Based on the supreme court’s analysis in Mook, we conclude

 that the BAA applied the incorrect legal standard in denying the

 Trust’s petition for reclassification of the subject parcel as

 residential land. We therefore reverse and remand the case to the

 BAA for reconsideration of the Trust’s petition using the analysis of

 “used as a unit” in Mook, as we explain further below.

                       I.    A Tale of Two Parcels

¶4    The Trust sought reclassification of the subject parcel from

 vacant to residential land, retroactive for two tax years. The Board

 of County Commissioners of Eagle County (BCC) affirmed the

 county assessor’s classification of the subject parcel as vacant land.

¶5    The Trust filed a petition with the BAA seeking review of the

 BCC’s classification of the subject parcel as vacant land. At the

 hearing, Alec Morrison, a witness for the Trust, testified that the

 Morrison family, which resides out of state, considers the

 residential parcel a second home. Morrison family members visit

 the residential parcel two to five times each year. Morrison testified

 that his family uses the subject parcel as an extension of its


                                    2
 backyard, to access nearby Bureau of Land Management land, to

 hike, and to pick wildflowers. Morrison further explained that the

 Trust purchased the subject parcel to offer the family privacy and to

 preserve “the view out the back [of the residence] up the hill.” He

 said that the Trust would not have purchased the subject parcel if it

 had not also owned the residential parcel.

¶6    An appraiser for the Eagle County Assessor’s Office testified on

 behalf of the BCC. The appraiser reported that the subject parcel

 was not improved with any structures; “there was no physical

 evidence of any type of use”; the subject parcel was not an integral

 part of the residential use of the residential parcel; and the subject

 parcel would “[m]ost likely not” be conveyed with the residential

 parcel as a unit. The assessor recommended that the BAA deny the

 Trust’s request for reclassification of the subject parcel as

 residential land.

¶7    The BAA upheld the BCC’s classification of the subject parcel

 as vacant land. The BAA found that the subject parcel was not

 “used as a unit in conjunction with the residential improvements”

 on the residential parcel. The BAA therefore concluded that the

 Trust had not met its burden of proving that the subject parcel


                                    3
 satisfied the definition of “residential land” under section

 39-1-102(14.4)(a). The Trust appealed the BAA’s order.

                        II.   Standard of Review

¶8    The ultimate determination of the appropriate classification of

 land for property tax purposes involves mixed issues of law and

 fact. Home Depot USA, Inc. v. Pueblo Cty. Bd. of Comm’rs, 50 P.3d
916, 920 (Colo. App. 2002). The interpretation of statutes is a

 question of law that we review de novo. Mook, ¶ 24, 457 P.3d at

 574. We will apply an agency’s interpretation of the statutes it

 administers so long as “the interpretation has a reasonable basis in

 the law and is supported by the record.” Marshall v. Civil Serv.

 Comm’n, 2016 COA 156, ¶ 9, 401 P.3d 96, 99. An agency’s reading

 of a statute, however, cannot alter the statutory language by adding

 or subtracting words from it. Holcomb v. Jan-Pro Cleaning Sys. of S.

 Colo., 172 P.3d 888, 894 (Colo. 2007).

¶9    In proceedings before the BAA, a county assessor’s

 classification is presumed correct and the taxpayer bears the

 burden of rebutting that presumption by a preponderance of the

 evidence. Home Depot, 50 P.3d at 920. Whether the taxpayer has

 met his or her burden of proof is a question of fact for the BAA.


                                    4
  Gyurman v. Weld Cty. Bd. of Equalization, 851 P.2d 307, 310 (Colo.

  App. 1993). “[T]he evaluation of the credibility of the witnesses and

  the weight, probative value, and sufficiency of all of the evidence are

  matters solely within the fact-finding province of the BAA, whose

  decisions in such matters may not be displaced on appeal by a

  reviewing court.” Id.

¶ 10      We will set aside an order of the BAA only if it constituted an

  abuse of discretion or was arbitrary and capricious, based upon

  findings of fact that were clearly erroneous, unsupported by

  substantial evidence, or otherwise contrary to law. Boulder Cty. Bd.

  of Comm’rs v. HealthSouth Corp., 246 P.3d 948, 951 (Colo. 2011).

   III.   The Law Governing the Classification of Real Property for Tax
                                  Purposes

          A.    The Statutory Definitions of “Residential Land” and
                           “Residential Improvements”

¶ 11      The General Assembly defined “residential land” as “a parcel

  or contiguous parcels of land under common ownership upon which

  residential improvements are located and that is used as a unit in

  conjunction with the residential improvements located thereon.”

  § 39-1-102(14.4)(a). Thus, for an undeveloped parcel to be

  classified as residential land in a scenario involving multiple


                                       5
  parcels, it must be (1) contiguous with residential land; (2) used as

  a unit with residential land; and (3) under common ownership with

  residential land. Mook, ¶ 28, 457 P.3d at 575.

¶ 12    The statutory definition of “residential improvements” is “a

  building, or that portion of a building, designed for use

  predominantly as a place of residency by a person, a family, or

  families.” § 39-1-102(14.3). “Residential improvements” include

  “buildings, structures, fixtures, fences, amenities, and water rights

  that are an integral part of the residential use.” Id.

       B.   The State Property Tax Administrator’s Interpretation of
                          Section 39-1-102(14.4)(a)

¶ 13    The State Property Tax Administrator (PTA) provides guidance

  regarding how property should be classified for tax purposes

  through interpretations of the statutory definitions. The PTA

  publishes the Assessors’ Reference Library (ARL) to assist tax

  assessors in applying the statutory definitions of different types of

  land, including the definition of “residential land” in section 39-1-

  102(14.4)(a). See Mook, ¶ 48, 457 P.3d at 578. The section entitled

  “Contiguous Parcels of Land with Residential Use” states that

  “[p]arcels of land, under common ownership, that are contiguous



                                     6
  and used as an integral part of a residence, are classified as

  residential property.” 2 Div. of Prop. Taxation, Dep’t of Local

  Affairs, Assessors’ Reference Library § 6, at 6.11 (rev. Jan. 2020).

   C.    The Supreme Court Clarifies the Meaning of “Used as a Unit”

¶ 14    As noted above, the Colorado Supreme Court clarified the

  meaning of “used as a unit” in Mook, a trio of consolidated cases

  involving the statutory definition of “residential land.”

¶ 15    Marc and Marilyn Hogan, the plaintiffs in one of the

  consolidated cases, own three contiguous parcels, two of which are

  classified as residential for property tax purposes. Their third

  parcel (the Hogan parcel) is classified as vacant land. The Hogans

  contended that the Hogan parcel should be classified as residential

  because they use the three parcels as a unit. Mook, ¶¶ 11-14, 457
P.3d at 572-73.

¶ 16    The facts in the Hogans’ case are similar to those in the

  Trust’s case. The Hogans alleged that they use the Hogan parcel “to

  walk their dog, gather firewood, park vehicles and a trailer, and

  secure scenic views with a privacy buffer.” Id. at ¶ 15, 457 P.3d at

  573. And, like the subject parcel, there are no residential

  improvements on the Hogan parcel. Id. at ¶ 46, 457 P.3d at 578.


                                     7
¶ 17   The county assessor rejected the Hogans’ request for

  reclassification of the Hogan parcel after determining that they did

  not “use the subject parcel as a unit” with their two residential

  parcels. Id. at ¶¶ 15, 46, 457 P.3d at 573, 578. The assessor

  interpreted the ARL’s guidelines to mean that the Hogans’ use of the

  Hogan parcel was insufficiently “active” to satisfy the “used as a

  unit” test. Id. The assessor also concluded that the Hogan parcel

  could not be “considered an integral part of the residence” because

  it was neither “necessary” nor “essential” to the use of the

  residential parcels. Id. at ¶ 50, 457 P.3d at 578. Further, the

  assessor determined that the Hogan parcel could not be taxed as

  residential land because it did not contain a “residential

  improvement.” Id. at ¶ 46, 457 P.3d at 578.

¶ 18   The Hogans appealed the assessor’s classification of the Hogan

  parcel to the Board of County Commissioners of Summit County,

  which upheld the assessor’s decision. Id. at ¶ 14, 457 P.3d at 573.

  The Hogans then appealed to the BAA, which also affirmed the

  assessor’s determination. Id. at ¶ 46, 457 P.3d at 578. A division of

  this court reversed the BAA’s decision. Hogan v. Bd. of Cty.




                                    8
  Comm’rs, 2018 COA 86, ¶ 46, ___ P.3d ___, ___, aff’d sub nom.

  Mook, ¶ 87, 457 P.3d at 584.

¶ 19   The supreme court’s analysis of “used as a unit” in Mook

  guides our review of the BAA’s decision in the Trust’s case. We next

  consider those portions of Mook most relevant to this appeal.

         1.    The Court Harmonized the Statutory Definitions

¶ 20   First, the supreme court applied the dictionary definitions of

  “used” and “unit” to interpret the statutory language. The court

  concluded that these definitions suggest that a property owner

  “must employ the subject property as a constituent part of a larger

  whole” to satisfy the “used as a unit” test. Mook, ¶ 51, 457 P.3d at

  579. This means treating the residential and subject parcels “as a

  single residential unit and us[ing] it accordingly.” Id.

¶ 21   After reviewing the dictionary definition of “integral,” the

  supreme court held that the assessor (and the BAA) erred in

  engrafting the concepts of “necessary” and “essential” onto “used as

  a unit.” Id. at ¶ 52, 457 P.3d at 579. “These terms do not track the

  statutory language, and using them significantly narrows the plain

  meaning of ‘used as a unit.’” Id.




                                      9
¶ 22   But the analysis of whether a vacant parcel should be

  reclassified as residential land does not conclude upon a

  determination that the owner uses the parcels as a single

  residential unit. The landowner must also not use the vacant

  parcel for a non-residential use. “The last sentence of section

  39-1-102(14.4)(a) provides that ‘[t]he term [residential land] does

  not include any portion of the land that is used for any purpose

  that would cause the land to be otherwise classified . . . .’” Id. at

  ¶ 69, 457 P.3d at 581. Thus, the subject property cannot be

  classified as residential land if it is used for commercial,

  agricultural, or other non-residential uses, as defined by statute or

  the ARL. Id.

¶ 23   The supreme court then harmonized the conflicting definitions

  of “residential land” and “vacant land.” It explained how assessors

  can determine whether a landowner’s use of undeveloped property

  qualifies the land for a residential land classification over a vacant

  land classification, noting that the determination of whether a

  parcel satisfies the “used as a unit” requirement is “an issue of

  classification, not valuation.” Id. at ¶ 76, 457 P.3d at 583.




                                     10
            [T]he residential land definition addresses the
            specific circumstances present here. That
            definition expressly permits the reclassification
            of undeveloped property if the parcel is
            contiguous to residential land, commonly
            owned with residential land, and used as a
            unit with residential land. And the Hogans
            seek to reclassify not just any undeveloped
            parcel but one that is contiguous to, and
            under common ownership with, their
            residential land and which they purportedly
            use in conjunction with their home. Thus, to
            the extent the residential land definition
            irreconcilably conflicts with the vacant land
            definition, we elect to apply the residential
            land definition here.
Id.

¶ 24    The court concluded that

            [t]he plain language of section 39-1-
            102(14.4)(a), the ARL, and relevant court of
            appeals caselaw indicate that, to satisfy the
            “used as a unit” requirement, a landowner
            must use multiple parcels of land together as a
            collective unit of residential property. This is
            the standard the BAA should apply on remand
            to determine whether [a landowner’s] use of
            the subject parcel satisfies the “used as a unit”
            requirement of section 39-1-102(14.4)(a).
Id. at ¶ 77, 457 P.3d at 583 (emphasis added).




                                   11
       2.     The Court Held that a Contiguous Vacant Parcel Can Be
            Reclassified as Residential Land Even if It Does Not Contain a
                               Residential Improvement

¶ 25    Second, the supreme court held that “the plain language of

  section 39-1-102(14.4)(a) doesn’t require each parcel of land in a

  multi-parcel assemblage to contain a residential improvement.” Id.

  at ¶ 59, 457 P.3d at 580. “In stating the ‘used as a unit’

  requirement, the legislature refers to the ‘contiguous parcels of land

  under common ownership’ as a collective group that must together

  (not individually, parcel-by-parcel) satisfy that element.” Id. at

  ¶ 60, 457 P.3d at 580. “[R]esidential improvements located

  thereon” in section 39-1-102(14.4)(a) “refers to the multi-parcel

  ‘unit.’ Thus, the statute only requires that landowners use the

  collective unit of property (composed of multiple, individual parcels)

  together with the residential improvements located on that collective

  unit. Nothing in the statute mandates that these residential

  improvements exist on each parcel.” Id.

        3.  The Court Explained that Assessors Should Disregard
          Whether the Owner Would Likely Sell the Parcels Together or
                                 Separately

¶ 26    Third, the supreme court rejected the assessor’s prediction

  that the Hogans would likely sell the Hogan parcel separately from


                                       12
  their residential parcels because the statute refers only to “an

  owner’s present use of property.” Id. at ¶ 54, 457 P.3d at 579.

  Assessors may only consider “an owner’s present use of land for

  classification purposes,” id. at ¶¶ 54-55, 457 P.3d at 579, because

  the statutory definition of “residential land” is drafted in the present

  tense. Id.

       4.      The Essential Principles for Interpreting “Used as a Unit”

¶ 27        Based on this analysis, the supreme court articulated two

  essential principles for interpreting the “used as a unit”

  requirement. First, the parcels must be used “as though they’re a

  greater, single parcel of land.” Id. at ¶ 65, 457 P.3d at 581.

  Second, the landowner must not use the subject parcel for “non-

  residential property uses.” Id. at ¶ 69, 457 P.3d at 581.

¶ 28        At the conclusion of Mook, the supreme court affirmed the

  division’s ruling in Hogan and remanded the case to the BAA with

  instructions to apply the legal standards articulated in Mook to

  determine whether the Hogan parcel satisfied the “used as a unit”

  test and, therefore, should be reclassified as residential land. Id. at

  ¶ 87, 457 P.3d at 584.




                                        13
       IV.       The BAA Erred in Classifying the Subject Parcel as Vacant
                                           Land

¶ 29         Based on the supreme court’s guidance in Mook, we conclude

  that the BAA erred in rejecting the Trust’s petition for

  reclassification of the subject parcel as residential land because it

  applied a test for “used as a unit” that the supreme court rejected in

  Mook. We remand the case to the BAA to reconsider the Trust’s

  petition under the “used as a unit” analysis in Mook. On remand,

  the BAA should

                  consider whether the Trust uses (1) the subject parcel

                   and the residential parcel “as though they’re a greater,

                   single parcel of land,” id. at ¶ 65, 457 P.3d at 581; (2) the

                   subject parcel for “non-residential property uses,” such

                   as a commercial or agricultural use, id. at ¶ 69, 457 P.3d

                   at 581; and (3) the subject parcel and the residential

                   parcel as “a collective unit of residential property,” id. at

                   ¶ 77, 457 P.3d at 583;

                  disregard the lack of residential improvements on the

                   subject parcel because the residential parcel contains a

                   half-duplex, see id. at ¶ 60, 457 P.3d at 580; and



                                            14
            disregard whether the Trust would or would not likely

             convey the subject parcel and the residential parcel

             together as a unit, see id. at ¶¶ 54-55, 457 P.3d at 579.

              V.   The BAA’s Right to File an Answer Brief

¶ 30   We decline to review the Trust’s challenge to the BAA’s right to

  file an answer brief. The Trust raised this issue for the first time in

  a footnote in its reply brief. Issues not presented in an opening

  brief will not be considered when raised for the first time in a reply

  brief. Knappenberger v. Shea, 874 P.2d 498, 503 (Colo. App. 1994).

                             VI.   Conclusion

¶ 31   The BAA’s denial of the Trust’s petition is reversed. The case

  is remanded to the BAA for a redetermination of whether the

  subject parcel should be reclassified as residential land using the

  supreme court’s analysis of “used as a unit” in Mook. The BAA, in

  its discretion, may take additional evidence in redetermining this

  matter.

       JUDGE FOX and JUDGE DAVIDSON concur.




                                    15